Exhibit 10.1

 

AMENDMENT NUMBER SEVEN TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT NUMBER SEVEN TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 31, 2013, is entered into by and among the
lenders identified on the signature pages hereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each as a “Lender”, and, collectively, the “Lenders”), WELLS FARGO CAPITAL
FINANCE, LLC, a Delaware limited liability company (successor by merger to Wells
Fargo Capital Finance, Inc., a California corporation), as agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
“Agent”), HAWAIIAN HOLDINGS, INC., a Delaware corporation (“Parent”), and
HAWAIIAN AIRLINES, INC., a Delaware corporation (“Borrower”), and in light of
the following:

 

W I T N E S S E T H

 

WHEREAS, Parent, Borrower, Lenders, and Agent are parties to that certain
Amended and Restated Credit Agreement, dated as of December 10, 2010 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, Parent and Borrower have requested that the Lender Group agree to make
certain amendments to the Credit Agreement;

 

WHEREAS, upon the terms and conditions set forth herein, Agent and the
undersigned Lenders are willing to accommodate Parent’s and Borrower’s requests.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                      Defined Terms.  All initially
capitalized terms used herein (including the preamble and recitals hereof)
without definition shall have the meanings ascribed thereto in the Credit
Agreement (including Schedule 1.1 thereto), as amended hereby.

 

2.                                      Amendment to Credit Agreement.  Schedule
1.1 to the Credit Agreement is hereby amended by amending and restating the
following definition:

 

“CIT Leases” means that certain (a) Loan Agreement [28139], dated as of
December 21, 2006, by and among Borrower, C.I.T. Leasing Corporation and the
lenders from time to time party thereto, (b) Loan Agreement [28140], dated as of
December 21, 2006, by and among Borrower, C.I.T. Leasing Corporation and the
lenders from time to time party thereto, and (c) Loan Agreement [28141], dated
as of December 21, 2006, by and among Borrower, C.I.T. Leasing Corporation and
the lenders from time to time party thereto.

 

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period (other than a one-time payment
in an aggregate amount not to exceed $52,200,000 made in December 2013 in
respect of Indebtedness incurred  by Borrower under the CIT Leases), (c) all
federal, state, and local income taxes accrued during such period, and (d) all
distributions and dividends paid on Stock issued by Parent (whether in cash or
other property, other than common Stock) during such period.

 

--------------------------------------------------------------------------------


 

3.                                      Conditions Precedent to Amendment. The
satisfaction of each of the following shall constitute conditions precedent to
the effectiveness of the Amendment (the first date upon which all such
conditions have been satisfied, the “Amendment Effective Date”):

 

(a)         Agent shall have received this Amendment, duly executed by Parent,
Borrower, Agent, and the Required Lenders and the same shall be in full force
and effect.

 

(b)         Agent shall have received the reaffirmation and consent of each
Guarantor attached hereto as Annex A, duly executed and delivered by an
authorized officer of each Guarantor.

 

(c)          After giving effect to this Amendment, the representations and
warranties herein and in the Credit Agreement and the other Loan Documents shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date).

 

(d)         After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.

 

4.                                      Representations and Warranties. Each of
Parent and Borrower hereby represents and warrants to Agent and the Lenders as
follows:

 

(a)         It (i) is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization, (ii) is qualified to do business
in any state where the failure to be so qualified could reasonably be expected
to result in a Material Adverse Change, (iii) is duly qualified to do business
as a foreign corporation in good standing in each state in which it has
intrastate Routes or has its principal office or a major overhaul facility
except, in each case, where failure to be so qualified would not have a material
adverse effect on the Borrower or its business, and (iv) has all requisite power
and authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into this Amendment and to
carry out the transactions contemplated hereby.

 

(b)         The execution, delivery, and performance by it of this Amendment
(i) has been duly authorized by all necessary action on the part of such Person,
and (ii) does not and will not (A) violate any material provision of federal,
state, or local law or regulation applicable to such Person or its Subsidiaries,
the Governing Documents of such Person or its Subsidiaries, or any material
order, judgment, or decree of any court or other Governmental Authority binding
on such Person, (B) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any Material Contract of
such Person or its Subsidiaries except to the extent that any such conflict,
breach or default could not individually or in the aggregate reasonably be
expected to have a Material Adverse Change, (C) require any registration with,
consent, or approval of, or notice to, or other action with or by, any
Governmental Authority, other than notices and filings as may be required under
the Securities Exchange Act of 1934, as amended, (D) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of such Person, other than Permitted Liens, or (E) require any
approval of such Person’s interestholders or any approval or consent of any
Person under any Material Contract of such Person, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of Material Contracts, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Change.

 

--------------------------------------------------------------------------------


 

(c)          This Amendment has been duly executed and delivered by such
Person.  This Amendment and each Loan Document to which such Person is a party
is the legally valid and binding obligation of such Person, enforceable against
such Person in accordance with its respective terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

 

(d)         No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Parent, Borrower, or any Guarantor.

 

(e)          After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing, and no condition exists which
constitutes a Default or an Event of Default.

 

(f)           After giving effect to this Amendment, the representations and
warranties of such Person in the Credit Agreement and the other Loan Documents
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date).

 

(g)          This Amendment has been entered into without force or duress, of
the free will of such Person, and the decision of such Person to enter into this
Amendment is a fully informed decision and such Person is aware of all legal and
other ramifications of such decision.

 

(h)         It has read and understands this Amendment, has consulted with and
been represented by independent legal counsel of its own choosing in
negotiations for and the preparation of this Amendment, has read this Amendment
in full and final form, and has been advised by its counsel of its rights and
obligations hereunder.

 

5.                                      Payment of Costs and Fees.   Borrower
agrees to pay all Lender Group Expenses in connection with the preparation,
negotiation, execution and delivery of this Amendment and any documents and
instruments relating hereto.

 

6.                                      Release.

 

(a)                                 Each of Parent, Borrower and each other
Guarantor hereby acknowledge and agrees that as of December 31, 2013, the
aggregate outstanding principal amount of the Advances under the Credit
Agreement was $0 and the Letter of Credit Usage was $5,451,949.37 and that such
Obligations are payable pursuant to the Credit Agreement as modified hereby
without defense, offset, withholding, counterclaim, or deduction of any kind. 
For the avoidance of doubt, Parent, Borrower and each other Guarantor hereby
acknowledge and agrees that the foregoing does not include accrued and unpaid
interest, fees, costs, and expenses under the Loan Documents.  Parent and each
other Guarantor hereby acknowledges, confirms and reaffirms (i) that all of such
Obligations constitute Guarantied Obligations (as defined in the Guaranty), and
(ii) all obligations owing by it to the Lender Group under any Loan Document to
which it is a party, in each case, are unconditionally owing by it to the Agent,
without offset, defense, withholding, counterclaim, or deduction of any kind,
nature, or description whatsoever.

 

--------------------------------------------------------------------------------


 

(b)                                 Effective on the date hereof, each of
Borrower and each Guarantor, for itself and on behalf of its successors,
assigns, and officers, directors, employees, agents and attorneys, and any
Person acting for or on behalf of, or claiming through it, hereby waives,
releases, remises and forever discharges Agent and each Lender, each of their
respective Affiliates, and each of their respective successors in title, past,
present and future officers, directors, employees, limited partners, general
partners, investors, attorneys, assigns, subsidiaries, shareholders, trustees,
agents and other professionals and all other persons and entities to whom any
member of the Lenders would be liable if such persons or entities were found to
be liable to Borrower or such Guarantor (each a “Releasee” and collectively, the
“Releasees”), from any and all past, present and future claims, suits, liens,
lawsuits, adverse consequences, amounts paid in settlement, debts, deficiencies,
diminution in value, disbursements, demands, obligations, liabilities, causes of
action, damages, losses, costs and expenses of any kind or character, whether
based in equity, law, contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law (each a “Claim” and
collectively, the “Claims”), whether known or unknown, fixed or contingent,
direct, indirect, or derivative, asserted or unasserted, matured or unmatured,
foreseen or unforseen, past or present, liquidated or unliquidated, suspected or
unsuspected, which Borrower or such Guarantor ever had from the beginning of the
world to the date hereof, now has, or might hereafter have against any such
Releasee which Claims relate, directly or indirectly, to any act or omission by
any Releasee that occurred on or prior to the date of this Amendment and relate,
directly or indirectly, to the Credit Agreement, any other Loan Document, or to
any acts or omissions of any such Releasee with respect to the Credit Agreement
or any other Loan Document, or to the lender-borrower relationship evidenced by
the Loan Documents, except for the duties and obligations set forth in this
Amendment or the Loan Documents.  As to each and every Claim released hereunder,
each of Borrower and each Guarantor hereby represents that it has received the
advice of legal counsel with regard to the releases contained herein, and having
been so advised, specifically waives the benefit of the provisions of
Section 1542 of the Civil Code of California which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

As to each and every Claim released hereunder, each of Borrower and each
Guarantor also waives the benefit of each other similar provision of applicable
federal or state law (including without limitation the laws of the state of New
York), if any, pertaining to general releases after having been advised by its
legal counsel with respect thereto.

 

Each of Borrower and each Guarantor acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such Claims and agrees that this instrument shall be and remain
effective in all respects notwithstanding any such differences or additional
facts.  Each of Borrower and each Guarantor understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.

 

(c)                                  Each of Borrower and each Guarantor, for
itself and on behalf of its successors, assigns, and officers, directors,
employees, agents and attorneys, and any Person acting for or on behalf of, or
claiming through it, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Releasee above that it will not
sue (at law, in equity, in any regulatory proceeding or otherwise) any Releasee
on the basis of any Claim released, remised and discharged by such Person
pursuant to the above release.  Each of Borrower and each Guarantor further
agrees that it shall not dispute the validity or enforceability of the Credit
Agreement or any of the other Loan Documents or any of its obligations
thereunder, or the validity, priority, enforceability or the extent of Agent’s
Lien on any item of Collateral under the Credit Agreement or the other Loan
Documents.  If Borrower, any Guarantor or any of their respective successors,
assigns, or officers, directors, employees, agents or attorneys, or any

 

--------------------------------------------------------------------------------


 

Person acting for or on behalf of, or claiming through it violate the foregoing
covenant, such Person, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by such Releasee as a result of such violation.

 

7.                                      Choice of Law and Venue; Jury Trial
Waiver; Judicial Reference.  THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 12 OF THE CREDIT AGREEMENT, AS AMENDED HEREBY, AND SUCH
PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

8.                                      Counterpart Execution.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of this
Amendment by telefacsimile or other electronic method of transmission shall be
equally effective as delivery of an original executed counterpart of this
Amendment.  Any party delivering an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Amendment, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.

 

9.                                      Effect on Loan Documents.

 

(a)         The Credit Agreement, as amended hereby, and each of the other Loan
Documents, as amended as of the date hereof, shall be and remain in full force
and effect in accordance with their respective terms and hereby are ratified and
confirmed in all respects.  The execution, delivery, and performance of this
Amendment shall not operate, except as expressly set forth herein, as a waiver
of, consent to, or a modification or amendment of, any right, power, or remedy
of Agent or any Lender under the Credit Agreement or any other Loan Document.
Except for the amendments to the Credit Agreement expressly set forth herein,
the Credit Agreement and the other Loan Documents shall remain unchanged and in
full force and effect.  The amendments, consents, waivers and modifications set
forth herein are limited to the specified hereof, shall not apply with respect
to any facts or occurrences other than those on which the same are based, shall
neither excuse future non-compliance with the Loan Documents nor operate as a
waiver of any Default or Event of Default, shall not operate as a consent to any
further or other matter under the Loan Documents and shall not be construed as
an indication that any future waiver of covenants or any other provision of the
Credit Agreement or any other Loan Document will be agreed to, it being
understood that the granting or denying of any waiver which may hereafter be
requested by Borrower remains in the sole and absolute discretion of the Agent
and the Lenders.

 

(b)         Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

(c)          This Amendment is a Loan Document.

 

(d)         Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.  The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this

 

--------------------------------------------------------------------------------


 

Amendment refer to this Amendment as a whole and not to any particular provision
of this Amendment.  Section, subsection, clause, schedule, and exhibit
references herein are to this Amendment unless otherwise specified.  Any
reference in this Amendment to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein).  The words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts, and contract rights.  Any reference herein to any
Person shall be construed to include such Person’s successors and assigns.

 

10.                               Entire Agreement.  This Amendment, and the
terms and provisions hereof, the Credit Agreement and the other Loan Documents
constitute the entire understanding and agreement between the parties hereto
with respect to the matters amended hereby and supersedes any and all prior or
contemporaneous amendments or understandings with respect to the matters amended
hereby, whether express or implied, oral or written.

 

11.                               Reaffirmation of Obligations.  Each of Parent
and Borrower hereby reaffirms its obligations under each Loan Document to which
it is a party.  Each of Parent and Borrower hereby further ratifies, reaffirms,
acknowledges, agrees, and confirms the validity and enforceability of all of the
Liens and security interests granted, pursuant to and in connection with the
Security Agreement or any other Loan Document, to Agent, as collateral security
for the Obligations under the Loan Documents in accordance with their respective
terms, and acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such Obligations, continue to be
and remain collateral for such Obligations from and after the date hereof.

 

12.                               Ratification.  Each of Parent and Borrower
hereby restates, ratifies and reaffirms each and every term and condition set
forth in the Credit Agreement and the Loan Documents effective as of the date
hereof and as amended hereby.

 

13.                               Severability.  In case any provision in this
Amendment shall be invalid, illegal or unenforceable, such provision shall be
severable from the remainder of this Amendment and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

HAWAIIAN HOLDINGS, INC.,

 

a Delaware corporation, as Parent

 

 

 

 

 

By:

/s/ Hoyt H. Zia

 

Name:

Hoyt H. Zia

 

Title:

Secretary

 

 

 

 

HAWAIIAN AIRLINES, INC.,

 

a Delaware corporation, as Borrower

 

 

 

 

 

By:

/s/ Hoyt H. Zia

 

Name:

Hoyt H. Zia

 

Title:

Senior Vice President, General Counsel, and Corporate Secretary

 

[SIGNATURE PAGE TO AMENDMENT NUMBER SEVEN TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, LLC,

 

a Delaware limited liability company, as Agent and as a Lender

 

 

 

 

 

By:

/s/ Amelie Yehros

 

Name:

Amelie Yehros

 

Title:

SVP

 

[SIGNATURE PAGE TO AMENDMENT NUMBER SEVEN TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF HAWAII, as a Lender

 

 

 

 

 

By:

/s/ John McKenna

 

Name:

John McKenna

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO AMENDMENT NUMBER SEVEN TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

Annex A

 

REAFFIRMATION AND CONSENT

 

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in that certain Amended and Restated Credit
Agreement, dated as of December 10, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
lenders identified on the signature pages thereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
as a “Lender” and, collectively, the “Lenders”), WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company (successor by merger to Wells Fargo
Capital Finance, Inc., a California corporation), as agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), HAWAIIAN HOLDINGS, INC., a Delaware corporation (“Parent”), and
HAWAIIAN AIRLINES, INC., a Delaware corporation (“Borrower”).  Reference is made
to that certain Amendment Number Seven to Amended and Restated Credit Agreement,
dated as of December 31, 2013 (the “Amendment”), by and among Parent, Borrower,
Agent and the Lenders signatory thereto.  Each undersigned Guarantor hereby
(a) represents and warrants to the Agents and the Lenders that the execution,
delivery, and performance of this Reaffirmation and Consent (i) are within its
powers, (ii) have been duly authorized by all necessary action, (iii) do not and
will not (A) violate any material provision of federal, state or local law or
regulation applicable to it, the Governing Documents of it, or any material
order, judgment or decree of any court or other Governmental Authority binding
on it or its Subsidiaries, (B) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of such Guarantor except to the extent such conflict, breach
or default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (C) require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than notices and filings as may be required under the
Securities Exchange Act of 1934, as amended, (D) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of such Guarantor, other than Permitted Liens, or (E) require any
approval of its interestholders or any approval or consent of any Person under
any Material Contract of such Guarantor, other than consents or approvals that
have been obtained and that are still in force and effect and except, in the
case of Material Contracts, for consents or approvals, the failure to obtain
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Change; (b) consents and agrees to the amendment of the Credit
Agreement as set forth in the Amendment and any waivers granted therein, and
agrees to the terms of the release set forth in Section 7 thereof;
(c) acknowledges, ratifies, and reaffirms its obligations owing to the Agent and
the Lenders under any Loan Document to which it is a party; (d) agrees that each
of the Loan Documents to which it is a party is and shall remain in full force
and effect, as amended by the Amendment; and (e) reaffirms, acknowledges, agrees
and confirms that is has granted to Agent a perfected security interest in the
Collateral in order to secure all of its present and future Guarantied
Obligations (as defined in the Guaranty) and acknowledges and agrees that such
security interest, and all Collateral heretofore pledged as security for the
Obligations, continue to be and remain in full force and effect on and after the
date hereof. Without limiting the generality of the foregoing, each of the
undersigned hereby restates, ratifies and reaffirms each and every term and
condition set forth in the Credit Agreement and the other Loan Documents to
which it is a party effective as of the date hereof.  All Obligations owing by
each of the undersigned are unconditionally owing by such Person to Agent and
the Lenders, without offset, defense, withholding, counterclaim or deduction of
any kind, nature or description whatsoever.   Although each of the undersigned
has been informed of the matters set forth herein and has acknowledged and
agreed to same, they each understand that neither Agent nor any Lender has any
obligations to inform it of such matters related to the Credit Agreement in the
future or to seek its acknowledgment or agreement to future amendments to the
Credit Agreement, and nothing herein shall create such a duty.  Delivery of an

 

--------------------------------------------------------------------------------


 

executed counterpart of this Reaffirmation and Consent by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Reaffirmation and Consent.  Any party
delivering an executed counterpart of this Reaffirmation and Consent by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Reaffirmation and Consent, but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Reaffirmation and Consent.  The
validity of this Reaffirmation and Consent, its construction, interpretation and
enforcement, and the rights of the parties hereunder, shall be determined under,
governed by, and construed in accordance with the laws of the State of New
York.  This Reaffirmation and Consent is a Loan Document

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

 

HAWAIIAN HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

AIRLINE CONTRACT MAINTENANCE AND EQUIPMENT, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT NUMBER SEVEN TO
AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------